             Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHARLES SEELIG,
                          Plaintiff,
                    -against-                                        20-CV-11046 (CM)
THE STATE OF NEW YORK; AND THE                                    ORDER OF DISMISSAL
CITY OF NEW YORK HOUSING COURT
ADMINISTRATION,
                          Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that his rights were violated by an

order issued in the Civil Court of the City of New York, New York County (Housing Court). By

order dated March 26, 2021, the Court granted Plaintiff’s request to proceed without prepayment

of fees, that is, in forma pauperis (IFP). For the following reasons, the Court dismisses the

complaint.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
            Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 2 of 6




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Charles Seelig brings this complaint alleging that his rights were violated in

Housing Court. Plaintiff alleges the following facts. On November 4, 2020, a virtual hearing was

held in 13 East 9th Street, L.L.C. v. Seelig, L & T No. 50014/2000. Plaintiff was unable to attend

and was therefore unaware that a stipulation of settlement was entered that settled Plaintiff’s

claim against the landlord. Plaintiff asserts that he was represented by counsel, but that he did not

give counsel authority to settle his claim. Plaintiff fired his counsel and filed an order to show

cause to vacate the stipulation. Plaintiff alleges that another virtual hearing was held, and a court

reporter was not present.


                                                   2
            Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 3 of 6




       Plaintiff brings this action seeking injunctive relief. He seeks an order from this Court

vacating the stipulation of settlement and preventing the Housing Court from holding virtual

hearings.

                                          DISCUSSION

       Because Plaintiff alleges that his constitutional rights were violated, the Court construes

Plaintiff’s claims as arising under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

A.     Eleventh Amendment

       Plaintiff’s claims against the State of New York and the City of New York Housing

Court Administration must be dismissed. “[A]s a general rule, state governments may not be

sued in federal court unless they have waived their Eleventh Amendment immunity, or unless

Congress has abrogated the states’ Eleventh Amendment immunity . . . .” Gollomp v. Spitzer,

568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized by the Eleventh Amendment

extends beyond the states themselves to state agents and state instrumentalities that are,

effectively, arms of a state.” Id. The Housing Court of the City of New York is part of the New

York State Unified Court System and “is unquestionably an ‘arm of the State.’ Id. at 368

(explaining that Family Court is part of the New York State Unified Court System and thus “ is

unquestionably an ‘ arm of the State,’ entitled to Eleventh Amendment sovereign immunity.”);

see also Pantoja v. Scott, No. 96-CV-8593 (AJP), 2001 WL 1313358, at *2 (S.D.N.Y. Oct. 26,

2001) (“[T]he New York City Housing Court is a State not City entity.”).

       New York has not waived its Eleventh Amendment immunity to suit in federal court, and

Congress did not abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v.


                                                 3
           Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 4 of 6




Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims

against the State of New York and the City of New York Housing Court Administration are

therefore barred by the Eleventh Amendment and are dismissed.

B.     Pending Proceedings in Housing Court

       To the extent that Plaintiff, in seeking injunctive relief, asks this Court to intervene in

proceedings pending in Housing Court, the Court must dismiss those claims. In Younger v.

Harris, 401 U.S. 37 (1971), the United States Supreme Court held that a federal court may not

enjoin a pending state-court criminal proceeding in the absence of special circumstances

suggesting bad faith, harassment, or irreparable injury that is both serious and immediate. See

Heicklen v. Morgenthau, 378 F. App’ x 1, 2 (2d Cir. 2010) (quoting Gibson v. Berryhill, 411

U.S. 564, 573-74 (1973)). This doctrine has been extended to civil actions. See Kaufman v. Kaye,

466 F.3d 83, 86 (2d Cir. 2006); Diamond “D” Const. Corp. v. McGowan, 282 F.3d 191, 198 (2d

Cir. 2002) (“Younger generally requires federal courts to abstain from taking jurisdiction over

federal constitutional claims that involve or call into question ongoing state proceedings.”).

       Younger abstention seeks to avoid federal court interference with ongoing state criminal

prosecutions, state-initiated civil enforcement proceedings, and state civil proceedings that

involve the ability of state courts to perform their judicial functions. Jones v. Cnty. of

Westchester, 678 F. App’x 48, 49-50 (2d Cir. 2017) (summary order). Thus, abstention is

appropriate in only three categories of state court proceedings: (1) state criminal prosecutions;

(2) civil enforcement proceedings that are “akin to criminal prosecutions”; and (3) civil

proceedings “that implicate a State’s interest in enforcing the orders and judgments of its courts.”

Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588 (2013).

       If a “federal lawsuit implicates the way that New York courts manage their

own . . . proceedings — a subject in which ‘the states have an especially strong interest’ — a


                                                  4
             Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 5 of 6




State’s interest is most likely implicated, warranting abstention under Younger. Falco v. Justices

of the Matrimonial Parts of Supreme Court of Suffolk Cnty., 805 F.3d 425, 427 (2d Cir. 2015)

(quoting Phillips, Nizer, Benjamin, Krim & Ballon v. Rosenstiel, 490 F.2d 509, 516 (2d Cir.

1973)).

          When any of these types of proceedings are pending in state court, the Younger doctrine

bars federal courts from ordering injunctive relief that interferes with the state court proceedings.

“State proceedings are pending for Younger purposes until all appellate court remedies have been

exhausted.” People United for Children, Inc. v. City of New York, 108 F. Supp. 2d 275, 290 n.6

(S.D.N.Y. 2000).

          Plaintiff’s request that this Court vacate the stipulation of settlement entered in Housing

Court and prevent the Housing Court from holding virtual hearings implicates how the state

court performs it judicial function and manages its proceedings. Younger abstention therefore

applies, and this Court refrains from exercising jurisdiction over this action and will not

intervene in those proceedings. Falco, 805 F.3d at 428.

C.        Rooker-Feldman Doctrine

          Moreover, federal courts lack subject matter jurisdiction to review cases “brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). The

Rooker-Feldman doctrine – named for Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16

(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983) –

applies where the federal-court plaintiff: (1) lost in state court, (2) complains of injuries caused

by the state-court judgment, (3) invites the district court to review and reject the state court




                                                    5
            Case 1:20-cv-11046-CM Document 4 Filed 04/01/21 Page 6 of 6




judgment, and (4) commenced the district court proceedings after the state-court judgment was

rendered. Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

         Here, Plaintiff challenges the Housing Court settlement and seeks an order from this

Court vacating a state-court order. Thus, Plaintiff’s claim is for injuries “caused by the state-

court judgment[s].” Exxon, 544 U.S. at 284. As Plaintiff cannot ask this Court to review and

reject state-court decisions, his claim for relief is barred under the Rooker-Feldman doctrine.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed as barred

by the doctrines of Eleventh Amendment immunity, Younger abstention, and Rooker-Feldman.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  6
